Citation Nr: 0706859	
Decision Date: 03/08/07    Archive Date: 03/20/07	

DOCKET NO.  05-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder secondary to  service-connected residuals of a shell 
fragment wound to the left thumb with residuals of tendon 
transfer donor site of the left index finger.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the benefit sought on appeal.  

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.


REMAND

Because the medical evidence is not sufficiently developed, 
this matter must be remanded for a new VA examination.  

The veteran contends that he sustained an injury to his right 
shoulder as a result of his service-connected left hand 
disability.  More specifically, the veteran relates that he 
was descending from a ladder in August 2000 when his service-
connected left hand gave way and he fell sustaining an injury 
to his right shoulder.  

The veteran was afforded a VA examination in June 2004 in 
order to assist in determining the etiology of the veteran's 
right shoulder disorder.  The examiner observed that the 
veteran was claiming that his right shoulder injury was due 
to the problems of his service-connected left hand and "the 
history that he gives shows that more likely than not it's 
the truth."  

However, a review of the examination report discloses that 
not all pertinent medical records were addressed by the 
examiner, which is required under applicable law.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

For example, when the veteran was seen by the VA two days 
following the injury on August 10, 2000, there were no 
complaints of right shoulder pain and X-rays taken at the 
time were of the left ribs and chest.  In addition, when the 
veteran was seen by C. Robert Westling, M.D., in August 2001 
for complaints of right shoulder pain, the veteran reported 
that he thought the right shoulder problem may have been due 
to an injury that he had in 1992 that occurred while he was 
working for the park system.  The veteran reported that he 
pulled the shoulder while lifting some heavy gravel in a 
bucket and took one day off following the incident, but did 
not seek medical attention, but instead returned to work.  At 
that time Dr. Westling opined that an X-ray was necessary to 
look for any lesions or some type of old fracture that may 
have occurred in 1992.  

Since the examiner did not indicate whether the veteran's 
claims file was available for review in connection with the 
June 2004 VA examination and the examination report does not 
contain reference to pertinent private and VA medical records 
contained in the veteran's claims file, the Board finds that 
the June 2004 VA examination is inadequate.  

Therefore, the veteran should be afforded an additional VA 
examination with a report that includes and reflects a review 
of all pertinent records associated with the veteran's claims 
file.  The case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  




Accordingly, this case is REMANDED for the following actions:

The veteran's claims file should be 
referred to the examiner who performed 
the June 2004 VA examination for further 
review.  (If that examiner is no longer 
available, the veteran's claims file 
should be referred to an appropriate 
physician for review.)  The examiner is 
requested to review all pertinent records 
contained in the veteran's claims file, 
with specific reference to VA 
examinations that describe the severity 
of the veteran's service-connected left 
hand disability, VA medical records dated 
August 10, 2000, the date of the 
veteran's first treatment following the 
August 8, 2000 injury, and the August 
2001 treatment record from C. Robert 
Westling, M.D., in which the veteran 
relates the nature and circumstances of a 
right shoulder injury in 1992.  The 
examiner must respond to inquiry as to 
whether the veteran's right shoulder 
disorder is causally or etiologically 
related to the service-connected left 
hand disability and the injury the 
veteran sustained on August 8, 2000.  A 
clear rationale for all opinions must be 
provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

